The writ of error brings for review judgment in favor of plaintiff, a real estate broker, for commission on the sale of a parcel of real estate. The right to recover the commission depends upon factual conditions, and therefore, no useful purpose could be served by the writing of an opinion citing elementary law which would be controlling in this case.
The record has been examined in the light of briefs filed and argument heard with result that we find no reversible error. Therefore, the judgment is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD, and ADAMS, JJ., concur.